Citation Nr: 0309233	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  01-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued a 30 percent 
evaluation for post-traumatic stress disorder, also diagnosed 
as anxiety reaction manifested by nausea.


FINDING OF FACT

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, have not been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a March 1999 letter to the veteran, in response to the 
veteran's claim for an increased rating, the RO indicated 
that if the veteran had recently received treatment for any 
claimed disability, to furnish the name and address of the 
doctor or hospital providing that treatment, as well as the 
condition(s) treated and the dates of treatment.  In the 
March 2001 rating decision and in the September 2001 
statement of the case, the RO provided the veteran with the 
full text of the general rating formula for mental disorders, 
38 C.F.R. § 4.130.  The statement of the case also provided 
the veteran with the text of 38 C.F.R. § 4.126, pertaining to 
evaluation of disability from mental disorders.  In an August 
2001 VCAA letter, under a heading entitled "What Information 
and Evidence Do We Still Need From You," the RO stated that 
it needed the name of the person, agency, or company who had 
relevant records, the address of this person, agency, or 
company, the approximate time frame covered by the records, 
and the condition for which he was treated, in the case of 
medical records.  The RO stated that it might ask the veteran 
to sign a release that would give it the authority to request 
the documents.  The RO added that the veteran could get the 
records himself and send them to the RO.  Under a heading 
entitled, "What Can You Do To Help With Your Claim," the RO 
stated that the veteran could tell the RO about any 
additional information or evidence that he wanted it to 
obtain, and to notify the RO if his address or phone number 
changed.  Under a heading entitled "When and Where Do You 
Send The Information Or Evidence," the RO indicated that the 
veteran should send the information describing additional 
evidence or the evidence itself to the address at the top of 
the letter within 60 days, with the veteran's full name and 
VA file number on the evidence.  The RO indicated that if it 
did not receive the information or evidence within that time, 
it would decide the claim based only on the evidence it had 
received, plus any VA examinations or medical opinions.  The 
RO added that if the information or evidence was received 
within one year from the date of the letter, and the RO 
decided that the veteran was entitled to VA benefits, VA 
might be able to pay him from the date it received his claim.  
The RO also indicated that if the evidence was not received 
within one year from the date of the letter, and the RO 
decided that he was entitled to benefits, the veteran would 
only get paid from the date the evidence was received.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the August 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence For 
Your Claim," the RO indicated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but the veteran had to give the RO 
enough information about those records so that it could 
request them from the appropriate person or agency.  The RO 
indicated that it was still the veteran's responsibility to 
make sure those records were received by the RO.  Under a 
heading entitled "What Must the Evidence Show to Establish 
Entitlement," the RO stated that it would get any VA medical 
records or other medical treatments records identified by the 
veteran.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In an April 1999 VA examination report, the veteran reported 
that after his discharge from service, he continued to have 
nausea and vomiting.  He stated that his wife divorced him, 
and he started having increasing problems with anxiety-type 
reactions.  He was working in a brokerage house and saw a 
psychologist once a week for about 5 years, which helped him 
to do better.  He then related that he quit his job, moved, 
got married, and took a year off to "find himself" and find 
out what was wrong with him.  When his wife got pregnant, he 
went back to work driving a van and seemed to do fairly well, 
stating that he had confidence in himself.  Having a family 
to support pushed him to work, and he did fairly well.  Since 
then, the veteran had not received any supportive psychiatric 
care.  He stated that he moved to Florida in 1981, and always 
felt the same, sometimes having nausea in the morning.  He 
also gained about 150 pounds over the past 10 years.  He 
stated that he was working for a mutual fund company, and 
that the night before he gives a speech he has a great deal 
of anxiety.  He would wake up in the morning with tears in 
his eyes feeling very uncomfortable about it, or any similar 
situation, and his heart would start pounding very hard.  He 
reported that he felt lacking in the confidence that he had 
in the past.  The veteran stated that he felt at the present 
time that his home situation was okay and that his work was 
good.  He stated that he had been getting promotions and 
increases in salary on a regular basis.  He indicated that he 
was becoming more self-conscious because of his weight, and 
on the job he was afraid that he was going to make mistakes 
when he was not going to do so.  He felt that now he needed 
some help and thus decided to submit a claim for an increased 
rating.  The examiner noted that the veteran had been 
referred to the admitting office so that he could start 
receiving psychiatric care in the hospital.

The examiner noted that the veteran was an obese individual, 
weighing 340 pounds, who seemed to be somewhat restless, 
showing mild anxiety when describing some of his problems.  
He had good eye contact and seemed to show a lack of 
confidence in himself and with his life in general.  Content 
of thoughts seemed to indicate an increasing problem of 
anxiety for the past several months or years, in a gradual 
form, also coinciding with an increased amount of weight.  
The examiner noted that this had started reflecting in his 
job and at home.  Cognitive functions seemed to be within 
normal limits.  He showed insight to his problems and his 
judgment was adequate.  The examiner entered a diagnosis of 
generalized anxiety disorder.  The current and past GAF was 
61.

In an April 1999 VA outpatient treatment report, the veteran 
reported that things had been going fairly well since his 
move to Florida in 1981, but that several years prior he had 
a resurgence of anxiety attacks with nausea and vomiting, 
shortness of breath, and palpitations, but no feeling of 
impending doom.  He reported that he had a stressful job, 
slept 6 hours per night, and kept the television on all night 
because he and his wife preferred it.  He indicated that he 
slept "an hour here and there," and that he had bizarre 
dreams about things happening at work the next day.  The 
examiner noted that the veteran was alert and oriented times 
3, grooming was fair, the veteran was obese and tearful, mood 
and affect were labile, speech was relevant, the veteran was 
not psychotic, suicidal, or homicidal, memory was intact, and 
judgment and insight were fair.

In a May 1999 outpatient treatment report signed by John C, 
RNC, the veteran reported that at the present time he 
continued to suffer with a high level of anxiety, and that 
any additional external stress caused him to become ill with 
nausea and vomiting.  He stated that he had suffered from 
depression since his discharge and was taking 20 mg of Paxil.  
He stated that he would have periods of crying that would 
start for no reason and continue for 30 minutes, and that he 
would become emotionally overwhelmed easily, which caused him 
to remove himself from social situations.  He had a high 
state of hyperarousal 24 hours per day, leading to an 
inability to sleep at night, which triggered abstract 
nightmares of people attacking him from hidden areas.  The 
veteran reported that he was gainfully employed as a mutual 
fund broker and had been with the same company for 18 years.

In a May 1999 VA outpatient treatment report signed by 
Cynthia B, RN, it was noted that the veteran was started on 
paroxetine and was switched to bupropion.  The nurse noted 
that the veteran presented with lethargy, loss of interest, 
melancholy, and tearfulness.  The veteran stated that he 
cried on the way to work on a daily basis.  The nurse noted 
that the veteran was morbidly obese, and the veteran 
indicated that he ate for comfort.

In a June 1999 VA outpatient treatment report, the veteran 
reported that he was having a hard time at work just being 
around other people.  He stated that he had discussed post-
traumatic stress disorder symptoms with his therapist, and 
the impact of those symptoms on people's lives.  The nurse 
noted that the veteran was most interested in understanding 
dynamics, and that he was relieved to know that he was not 
"crazy."

In a July 1999 VA outpatient treatment report, the examiner 
noted that the veteran presented neat, clean, with euthymic 
mood, and bright affect.  The veteran reported feeling that 
the Fluoxetine 20 mg daily was having a favorable result with 
decreased symptoms of depression, although he continued to 
have significant problems sleeping.  Obesity issues were 
discussed and he was referred to the diabetic obesity clinic.  
He was prescribed Trazodone for insomnia.

In an August 1999 VA outpatient treatment report, the veteran 
stated that he had a history of being insecure but 
dependable.  He had a lengthy discussion with the 
psychiatrist regarding somatic problems related to stress, 
depression, and anxiety.  He stated that his nausea, 
vomiting, chills, and sweating continued when his stress 
increased, particularly when preparing to speak in front of a 
group.  He stated that he was not taking the Trazodone due to 
groggy side effects.

In a September 1999 VA outpatient treatment report, the 
psychiatrist noted that the veteran appeared unshaven, 
disheveled, with his shirt exposing his lower abdomen due to 
obesity.  His affect was dysphoric.  The veteran reported 
being unable to sleep at bedtime, preferring to stay up late 
at night because he feared going to sleep.  He reported that 
he recently fell out of bed trying to punch somebody.

In an October 1999 VA outpatient treatment report, it was 
noted that the veteran presented with euthymic and bright 
mood.  He discussed at length his stressful work environment, 
obesity/food issues, and lack of libido.  He stated that he 
was attending group therapy at the Vet Center 2 hours per 
week, and felt good about attending.  He denied sleep 
problems.

In a November 1999 VA outpatient treatment report, it was 
noted that the veteran presented neat and with euthymic mood 
and bright affect.  He discussed making progress with his 
understanding of post-traumatic stress disorder.  He reported 
recent nightmares and recently dreamed that he was fighting 
someone and woke up hitting a wall.  He discussed the absence 
of joy in his life and stated that he would try some 
spontaneous activities with his wife.

In a December 1999 VA outpatient treatment report, it was 
noted that the veteran presented neatly dressed with euthymic 
mood and bright affect.  He reported that he was having 
dreams because of things he would talk about in therapy, and 
that he hit his wife in the nose when asleep but did not 
cause any physical problems for her.  He indicated that he 
was thinking about buying a gun to help him feel more secure.

In a May 2000 VA outpatient treatment report, the veteran 
presented neatly groomed but morbidly obese.  His mood was 
euthymic and affect was bright.  He reported doing the best 
he had done because of sleeping better.  He stated that this 
was due to increased exercise.  He indicated that he had 
improved self-esteem and was eating more healthily.

In a July 2000 VA outpatient treatment report, the veteran 
presented neat and casual in appearance, with euthymic mood 
and affect was bright.  He stated that his relationship with 
his wife was good and that she was happy.  He related that he 
was pleased.  The veteran also stated that he was sleeping 
better, that he was continuing to attend group therapy at the 
Vet Center, and that he would be a role model for other 
veterans in his group.

In an August 2000 VA outpatient treatment report, the veteran 
reported that he had had a panic attack when his wife wanted 
to go to Tampa.  He stated that he continued to have a 
problem leaving the house, and made more effort to get out 
with his wife.  He once again presented neat and casual in 
appearance, with euthymic mood and affect was bright.  
Prescriptions for Fluoxetine and Trazodone were renewed.

In a September 2000 treatment summary from the counseling 
service at the Vet Center, it was noted that the veteran 
currently suffered from flashbacks and nightmares of trauma, 
and that he would become very distressed when this occurred.  
He avoided any stimuli that would remind him of the trauma, 
had a decreased interest in activities he once enjoyed, and 
manifested a restricted range of affect.  He reported sleep 
disturbances, at times flailing his arms in his sleep and 
hitting his wife.  At times he had to sleep on the sofa until 
he could calm down.  At times he had trouble concentrating.  
He was noted to be hyperalert, considered his yard his 
perimeter, was aware of everything and everyone around him, 
checked doors and windows, and was easily startled.

In an October 2000 VA outpatient treatment report, the 
veteran reported an ongoing weight loss with a total of 25 
pounds and feeling better.  He continued to exercise and 
reported that he tried to keep upbeat and positive.  He 
discussed his feelings related to post-traumatic stress 
disorder and the connection of his morbid obesity to 
traumatic events experienced in Vietnam.  The examiner noted 
that he was not suicidal.  GAF was 50; highest previous year 
was 48.

In a December 2000 post-traumatic stress disorder VA 
examination report, the veteran noted that he had been coming 
to the VA facility in Florida for treatment since 1998, 
discovering that he needed further medical attention.  He 
also stated that he attended a Stress Recovery Program every 
3 weeks, and saw a professional on a weekly basis.  The 
examiner noted that from an occupational standpoint, the 
veteran had a very good work history.  He started work in 
1981, the year he moved to Florida, for an investment and 
mutual fund firm.  It was noted that the veteran had to give 
presentations often, since he was a manager, and that he 
would frequently have a panic attack with a wildly beating 
heart and hair standing up at the back of his head.  The 
examiner noted that the veteran was well-dressed, neatly 
groomed, and grossly overweight.  He did above average in a 
mental status exam, had slight trouble subtracting 7's from 
the 100's, wishing that he could write them down, and knew 
the difference between misery and poverty in an adult and a 
young person.  He was oriented to time, place, and person, 
and was attentive and cooperative.  He had normal speech, but 
interspersed occasionally with crying when touching on 
emotionally charged subjects.  His mood was anxious, thought 
processes were normal, affect was labile, he had no history 
of hallucinations, thought content was normal, he had good 
insight and judgment, and coping skills were somewhat 
effective.  The examiner noted that the veteran had no 
friends other than his mother and father-in-law, and that he 
did not like to dine out.  However, when his wife would push 
him to go out, he seemed to enjoy it once he would get to the 
restaurant.  The veteran related traumatic experiences from 
his time in Vietnam.  He stated that he had nightmares twice 
a week, which were so bad that he would hit his wife.  He 
stated that he felt like he was being attacked, and 
consequently bought a dog and a gun.  He stated that he did 
not sleep with his wife because he was afraid of hitting her, 
and that helicopters triggered flashbacks.  The examiner 
noted that concentration was sometimes a problem, although he 
had a good work history, and that he was hypervigilant, 
checking locks 2 or 3 times per night.  The veteran reported 
that he did not like it when someone would touch him on the 
back, stating that it was like somebody going into your 
mouth, like a dentist, which was an invasion of his 
territory.  The examiner entered a diagnosis of post-
traumatic stress disorder, and identified stressors as 
catastrophic war experiences and his work, GAF score of 60 
with moderate difficulty, and no friends and minor 
difficulties socially and occupationally.

In a March 2001 VA outpatient treatment report, the veteran 
presented neat and clean in appearance, mood was dysthymic, 
superficial, and pleasant, and affect was blunted, congruent 
with his mood and full range.  Eye contact was fair, skin was 
pallored.  The veteran stated that he had lost 50 pounds, and 
that he was unable to attend his group at the Vet Center 
because of changes going on there.  He reported ongoing sleep 
disturbance and nightmares related to Vietnam, including 
helicopters flying over his house and palm trees rustling.  
He stated that his wife had to force him to go over bridges 
or to Tampa because he felt safer at home.  He reported 
feeling better after talking to other veterans suffering from 
post-traumatic stress disorder.  He stated that he had been 
constantly checking doors because there was a break-in in his 
neighborhood, and at times he thought he would feel better if 
he had a gun in his nightstand, but knew that this was not 
okay to do.  He admitted to increased crying episodes in the 
morning and at work, being sensitive to anything, and also 
spoke of concern related to his daughter.

In a June 2001 VA outpatient treatment report, the veteran 
presented very neat in appearance, his mood was superficially 
euthymic, anxious, and pleasant, and affect was congruent 
with his mood and full range.  He reported that he continued 
to have difficulty in crowds, with perspiring and an increase 
in heart rate.  He spoke of traumatic events experienced in 
Vietnam, stating that his Sergeant had told him to think of 
himself as dead.  He stated that his wife was going to New 
York for a visit and that he was not able to go because he 
could not leave his house.  The examiner noted that his house 
was his safe place.  The veteran stated that the thought of 
getting on a plane was too fearful.  The examiner noted 
"processed feelings of relationships, loss, and fear, as it 
relates to post-traumatic stress disorder."  The examiner 
continued prescriptions of Fluoxetine and Trazodone, and 
noted continuing therapy at the Vet Center.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  See 38 C.F.R. 
§ 4.7 (2002).  Otherwise, the lower rating will be assigned.  
See id.

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board finds that the preponderance of the evidence is 
against the grant of an increased evaluation for post-
traumatic stress disorder.

The Board notes that the veteran's post-traumatic stress 
disorder is currently rated as 30 percent disabling.  A 50 
percent rating, the next higher rating, is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130 (2002).  The Board 
finds that the evidence of record does not meet the criteria 
for a 50 percent evaluation.  Regarding the veteran's affect, 
it was reported as labile in the April 1999 VA outpatient 
treatment report and December 2000 VA examination report.  It 
was reported as bright in the July 1999, October 1999, 
November 1999, December 1999, May 2000, July 2000, and August 
2000 VA outpatient treatment reports.  It was reported as 
dysphoric in the September 1999 VA outpatient treatment 
report, and as blunted in the March 2001 VA outpatient 
treatment report.  These reports show a predominately bright 
affect, the opposite of a flattened affect.  His mood was 
reported as euthymic in the July 1999, October 1999, November 
1999, December 1999, May 2000, July 2000, August 2000, and 
June 2001 VA outpatient treatment reports, indicating a lack 
of disturbance of mood.  Regarding the veteran's speech, it 
was reported as relevant in the April 1999 VA outpatient 
treatment report, and it was reported as normal in the 
December 2000 VA examination report, indicating an absence of 
circumstantial, circumlocutory, or stereotyped speech.  
Regarding the veteran's memory, it was reported as intact in 
the April 1999 VA outpatient treatment report.  Regarding his 
judgment, it was reported as adequate in the April 1999 VA 
examination report, as fair in the April 1999 outpatient 
treatment report, and as good in the December 2000 VA 
examination report.  Regarding abstract thinking, cognitive 
functions were reported as within normal limits in the April 
1999 VA examination report.  In the December 2000 VA 
examination report, thought processes and thought content 
were reported as normal, mental status exam was above 
average, and the veteran knew the difference between misery 
and poverty in an adult and young person.

Although the veteran has reported panic attacks, it is not 
clear whether they occurred more than once a week.  In the 
August 2000 outpatient treatment report, the veteran reported 
that he had had a panic attack when his wife wanted to go to 
Tampa.  In the December 2000 VA examination report, the 
veteran indicated that he would frequently have a panic 
attack before giving a presentation, which occurred often 
because he was a manager.  Regarding disturbances of 
motivation, the veteran presented with loss of interest and 
melancholy in the May 1999 outpatient treatment report.  This 
was only noted once, however.  See 38 C.F.R. § 4.126 (stating 
that "when evaluating a mental disorder, the rating agency 
shall consider frequency, severity, and duration of 
psychiatric symptoms").  Regarding difficulty in 
establishing and maintaining effective work and social 
relationships, in the April 1999 VA examination report the 
veteran reported that his home situation was "okay," that 
his work was good, and that he had been getting promotions 
and increases in his salary on a regular basis.  However, in 
the April 1999 VA outpatient treatment report, the veteran 
reported that work was stressful, and in the June 1999 VA 
outpatient treatment report, the veteran reported having a 
hard time at work just being around other people.  In the May 
1999 outpatient treatment report signed by John C, RNC, the 
veteran reported that he was gainfully employed as a mutual 
fund broker and had been with the same company for 18 years.  
He also stated that he would have periods of crying that 
would start for no reason and continue for 30 minutes, and 
that he would become emotionally overwhelmed easily, which 
caused him to remove himself from social situations.  In the 
July 2000 VA outpatient treatment report, the veteran stated 
that his relationship with his wife was good and that she was 
happy.  In the August 2000 outpatient treatment report, the 
veteran reported that he continued to have a problem leaving 
the house, and made more effort to get out with his wife.  In 
the December 2000 VA examination report, the examiner noted 
that the veteran had a very good work history, that his only 
friends were the mother and father-in-law, and that he did 
not like to dine out, although if his wife pushed him to go, 
he seemed to enjoy the experience once he was out.  The 
examiner entered a diagnosis of minor difficulties socially 
and occupationally.  In the June 2001 VA outpatient treatment 
report, the veteran stated that his wife was going to New 
York for a visit and that he was not able to go because he 
could not leave his house, which was his safe place.  Viewing 
this evidence in its entirety, it does not show that the 
veteran has suffered occupational impairment with reduced 
reliability and productivity; on the contrary, he has been 
successfully working at the same company for a period of 18 
years, receiving promotions and salary increases on a regular 
basis.  Indeed, the examiner in the December 2000 VA 
examination report noted only minor difficulties socially and 
occupationally.  Socially speaking, he has stated that his 
relationship with his wife was good, and that his home 
situation was okay, although he has no friends outside close 
relatives, he removes himself from social situations, and he 
has a hard time leaving the house.  However, his reported 
work history shows that he is able to leave the house on a 
daily basis.  In the May 1999 VA outpatient treatment report 
signed by Cynthia B, RN, the veteran stated that he cried on 
the way to work on a daily basis.

Clearly there are conflicts in the record.  GAFs have been 
entered, which ranged from 50 to 61, with a report of a past 
year GAF of 48.  This evidence tends to establish that there 
is some fluctuation in the veteran's symptoms.  However, the 
GAFs of 60 and 61 seem to be more in accord with the 
veteran's overall degree of impairment.  The vast majority of 
examinations disclosed that mood was neutral or better.  More 
importantly, the veteran has reported a remarkably stabile 
work history.  The Board concludes that the usual 
observations of the professionals and the opinions of the 
doctors are more probative than the solitary report of a GAF 
of 50 with a past year GAF of 48.  The lower GAFs are 
evidence, but not persuasive.

While the Board acknowledges the reports of the veteran and 
his beliefs that an increased evaluation is warranted, the 
medical evidence of record, and the findings of the VA 
examiners, who are trained medical professionals, are more 
probative. The Board finds that the preponderance of the 
evidence does not support a 50 percent evaluation for post-
traumatic stress disorder under the general rating formula 
for mental disorders, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Under Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  See VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

